Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 1 of 17 Page ID #:211




  1                                                                                                  O
  2
  3
  4
  5
  6
  7
  8                         United States District Court
  9                         Central District of California
 10
 11   JEFFREY S. O’NEIL,                                Case No. 2:19-cv-07749-ODW (AFMx)
 12                        Plaintiff,
 13          v.                                         ORDER DENYING SANTA
                                                        BARBARA COUNTY’S
 14   CALIFORNIA COASTAL                                MOTION TO DISMISS [21] AND
 15   COMMISSION; SANTA BARBARA                         GRANTING CALIFORNIA
                                                        COASTAL COMMISSION’S
 16   COUNTY,
                                                        MOTION TO DISMISS [25]
 17                        Defendants.
 18
                                        I.     INTRODUCTION
 19
             Defendants California Coastal Commission (“CCC”) and the County of Santa
 20
      Barbara (“SB”) each move to dismiss Plaintiff Jeffrey S. O’Neil’s First Amended
 21
      Complaint (“FAC”), which alleges that Defendants’ conduct constituted an
 22
      unconstitutional taking and a violation of substantive due process. (See generally
 23
      SB’s Mot. to Dismiss (“SB Mot.”), ECF No. 21; CCC’s Mot. to Dismiss (“CCC
 24
      Mot.”), ECF No. 25.) For the reasons that follow, the Court GRANTS CCC’s Motion
 25
      and DENIES SB’s Motion.1
 26
 27
 28   1
       After carefully considering the papers filed in connection with the Motions, the Court deemed the
      matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 2 of 17 Page ID #:212




  1                                II.      BACKGROUND
  2         In 1996, Plaintiff O’Neil purchased the property located at 2551 Wallace Ave.,
  3   Summerland, California (“Subject Property”). (FAC ¶¶ 1, 24, ECF No. 12.) O’Neil
  4   files this suit against the CCC, a state administrative body, and SB alleging their
  5   conduct denied him of all economic, beneficial, and productive use of the Subject
  6   Property without just compensation. (FAC ¶¶ 4, 6, 7.)
  7         The CCC enforces the California Coastal Act of 1976, which requires local
  8   governments to develop a Local Coastal Program, which includes a Land Use Plan
  9   (“LUP”) and implementing ordinances. (FAC ¶¶ 7, 12–13.) The Coastal Act requires
 10   the CCC to certify each LUP, after which the CCC delegates authority over coastal
 11   development permits to the local government. (FAC ¶¶ 14–15.)
 12         In 1973, although other lots in the area retained their residential zoning, the
 13   Subject Property was assigned a recreation/open space land use designation (“REC”).
 14   (FAC ¶¶ 18, 19.)     This designation was included in SB’s LUP that the CCC
 15   subsequently certified in 1980. (FAC ¶¶ 18, 19.) A REC zone limits the uses of the
 16   Subject Property to outdoor public and/or private recreational uses, such as “parks,
 17   campgrounds, recreational vehicle accommodations, and riding, hiking, biking and
 18   walking trails, golf courses, and limits structures and facilities to those ‘required to
 19   support the recreational activities.’” (FAC ¶ 22.)
 20         In the late 1980s, O’Neil’s real estate broker informed O’Neil that SB erred in
 21   designating the Subject Property as REC. (FAC ¶ 25.) On June 20, 1988, before
 22   O’Neil purchased the Subject Property, he received a letter from Dianne Guzman,
 23   SB’s Planning Director, stating that the zoning “appears to have been inadvertently
 24   assigned. (FAC ¶¶ 24, 25.) O’Neil purchased the property in 1996, and between 1996
 25   and 2006, O’Neil made plans to remodel the residence on the Subject Property;
 26   however, he received conflicting information from SB regarding his ability to
 27   renovate. (FAC ¶¶ 24, 27.)
 28




                                                 2
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 3 of 17 Page ID #:213




  1         In April 2006, O’Neil applied to SB for a coastal development permit (“CDP”)
  2   to demolish the existing cottage and construct a new residence. (FAC ¶ 31.) In
  3   August 2006, SB denied the request because the permit needed a “Rezone of the
  4   Property [(“RZN”)] and a General Plan Amendment [(“GPA”)]” request. (FAC ¶ 32.)
  5   The letter indicated that O’Neil had failed to provide rezone applications as requested
  6   in a prior correspondence from the Planning and Development Committee. (SB Req.
  7   for Judicial Notice Ex. 1 (“August 2006 Letter”), ECF No. 22-1.) Regardless, the SB
  8   indicated rezoning would not be possible because the LUP intended for the Subject
  9   Property to be zoned REC:
 10         On our review, the current land use designation (Recreation/Open Space),
 11         zoning (REC), and applicable Local Coastal Plan policies, such as Policy
            7-9, are internally consistent with regard to this parcel. I have determined
 12
            that they were clearly intended and not the result of a mapping error.
 13         Therefore, I cannot support a land use designation or zoning change for
 14
            this parcel.

 15   (August 2006 Letter.) Despite the denial, O’Neil demolished the residence to mitigate
 16   safety hazards identified in prior inspections and pursuant to the verbal approval of a
 17   representative of SB. (FAC ¶ 33.)
 18         In 2008, O’Neil submitted applications to demolish the existing cottage, to
 19   construct a new home, and a for a variance from the parking and setback regulation.
 20   (FAC ¶¶ 35–36.) He also submitted a RZN request and a GPA request, referenced in
 21   the 2006 application. (FAC ¶¶ 35–36.) O’Neil renewed the permit applications in
 22   February of 2012. (FAC ¶ 37.) Between December 2008 and 2014, SB delayed
 23   determining O’Neil’s applications and in December 2014, O’Neil’s applications were
 24   deemed complete as a matter of law. (FAC ¶ 38.) On or about August 12, 2015, SB’s
 25   Planning and Development Commission recommended that SB’s Board of
 26   Supervisors deny the applications, but on November 3, 2015, the Board of Supervisors
 27   referred the applications back to the Planning and Development Commission with
 28   direction to draft findings to approve O’Neil’s applications. (FAC ¶¶ 39–40.) This




                                                 3
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 4 of 17 Page ID #:214




  1   exchange was repeated in 2018 and ultimately, on March 9, 2018, the Board of
  2   Supervisors approved the applications and rezoned the land on which the Subject
  3   Property rests for residential use. (FAC ¶¶ 41–43.)
  4          However, on April 4, 2018, two commissioners appealed SB’s approval of
  5   O’Neil’s renovation permit on the grounds that the development was inconsistent with
  6   SB’s current land use plan. (FAC ¶ 44.) On May 21, 2018, the County submitted the
  7   “project-driven” RZN and GPA amendments in support of the coastal development
  8   permit application. (FAC ¶ 46.) After a one-year extension, the CCC denied the
  9   amendments on several alleged misrepresentations of the record and determined that
 10   the land use designation was “intended as a long-term planning effort to transition the
 11   property from a residential use to a recreation/open space use.” (FAC ¶¶ 49–51.)
 12   Therefore, the RZN could not be permitted as it violated the land use designation.
 13   (FAC ¶¶ 49–51.)          As the CCC denied O’Neil’s RZN and GPA General Plan
 14   Amendment request, O’Neil exhausted his local and state recourse. (FAC ¶¶ 52–53.)
 15          Therefore, on September 6, 2019, O’Neil brought suit against SB and CCC.
 16   (See Compl., ECF No. 1.) On October 2, 2019, O’Neil filed his FAC alleging claims
 17   of (1) Uncompensated Taking per the Fifth and Fourteenth Amendments, (2) Right to
 18   Just Compensation brought under 42 U.S.C.§1983 per the Fifth Amendment and
 19   (3) Violation of Substantive Due Process per the Fifth and Fourteenth Amendments.
 20   (See FAC ¶¶ 55–74.2) Now, CCC and SB each move separately to dismiss the FAC
 21   (collectively, “Motions”). (See CCC Mot.; SB Mot.) The Court addresses each
 22   Motion in turn.
 23                     III.       REQUEST FOR JUDICIAL NOTICE
 24          Both SB and O’Neil file requests for judicial notice. (SB Req. for Judicial
 25   Notice, ECF No. 22; Pl.’s Req. for Judicial Notice, ECF No. 29.) SB requests the
 26   Court to judicially notice (1) a letter to O’Neil from Steve Chase, Deputy Director of
 27
      2
 28     O’Neil’s FAC caption does not match his pleaded causes of action, the latter of which the Court
      references here.



                                                     4
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 5 of 17 Page ID #:215




  1   SB’s Development Review Division, dated August 18, 2006 (“August 2006 Letter”)
  2   and (2) sections of SB’s Local Zoning Ordinance. (SB Req. for Judicial Notice 2.)
  3   O’Neil requests the Court to judicially notice (1) a letter to SB’s Board of Supervisors
  4   from Dianne Guzman, SB’s Planning Director, dated June 20, 1988 (“June 1988
  5   Letter”), (2) a letter to O’Neil’s legal counsel from David Ward, SB’s Planning and
  6   Development Deputy Director, dated November 30, 2007 (“November 2007 Letter”),
  7   and (3) a waterline permit issued in April 1997 for the Subject Property. (Pl.’s Req.
  8   for Judicial Notice 2.)
  9         “[A] court may judicially notice a fact that is not subject to reasonable dispute
 10   because it: (1) is generally known within the trial court’s territorial jurisdiction; or
 11   (2) can be accurately and readily determined from sources whose accuracy cannot
 12   reasonably be questioned.” Fed. R. Evid. 201(b). While “undisputed matters of
 13   public record” are judicially noticeable, a court may not take judicial notice of
 14   disputed facts in public records. Lee v. City of L.A., 250 F.3d 668, 689–90 (9th Cir.
 15   2001). As the text is not subject to dispute, the Court grants SB’s request for judicial
 16   notice of SB’s Local Zoning Ordinance. Tollis, Inc. v. Cty. of San Diego, 505 F.3d
 17   935, 938 n.1 (9th Cir. 2007) (“Municipal ordinances are proper subjects for judicial
 18   notice.”)
 19         Alternatively, courts may consider documents discussed in the complaint per
 20   the doctrine of incorporation by reference. Khoja v. Orexigen Therapeutics, Inc., 899
 21   F.3d 988, 1002 (9th Cir. 2018). “The doctrine prevents plaintiffs from selecting only
 22   portions of documents that support their claims, while omitting portions of those very
 23   documents that weaken—or doom—their claims.” Id. However, “the mere mention
 24   of the existence of a document is insufficient to incorporate the contents of a
 25   document.” Id. (internal citations and quotation marks omitted). As O’Neil discusses
 26   in the operative complaint the aforementioned letters and waterline permit to bolster
 27   his allegations, and in keeping with the policy behind the doctrine of incorporation by
 28   reference, the Court shall consider the exhibits to the extent that they are relevant in




                                                 5
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 6 of 17 Page ID #:216




  1   determining the outcome of the motions.         Accordingly, the Court GRANTS the
  2   requests.
  3                            IV.       LEGAL STANDARD
  4         A court may dismiss a complaint under Federal Rule of Civil Procedure
  5   (“Rule”) 12(b)(6) for lack of a cognizable legal theory or insufficient facts pleaded to
  6   support an otherwise cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901
  7   F.2d 696, 699 (9th Cir. 1988). “To survive a motion to dismiss . . . under Rule
  8   12(b)(6), a complaint generally must satisfy only the minimal notice pleading
  9   requirements of Rule 8(a)(2)”—a short and plain statement of the claim. Porter v.
 10   Jones, 319 F.3d 483, 494 (9th Cir. 2003); see also Fed. R. Civ. P. 8(a)(2). The
 11   “[f]actual allegations must be enough to raise a right to relief above the speculative
 12   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The “complaint must
 13   contain sufficient factual matter, accepted as true, to state a claim to relief that is
 14   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
 15   marks omitted). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic
 16   recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly,
 17   550 U.S. at 555).
 18         Whether a complaint satisfies the plausibility standard is a “context-specific
 19   task that requires the reviewing court to draw on its judicial experience and common
 20   sense.” Id. at 679. A court is generally limited to the pleadings and must construe all
 21   “factual allegations set forth in the complaint . . . as true and . . . in the light most
 22   favorable” to the plaintiff. Lee, 250 F.3d at 679. But a court need not blindly accept
 23   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
 24   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 25         Where a district court grants a motion to dismiss, it should generally provide
 26   leave to amend unless it is clear “the complaint could not be saved by any
 27   amendment.” See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co.,
 28   519 F.3d 1025, 1031 (9th Cir. 2008).




                                                  6
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 7 of 17 Page ID #:217




  1                              V. SB’S MOTION TO DISMISS
  2         SB moves to dismiss O’Neil’s first and second causes of action for three
  3   primary reasons: (1) O’Neil’s first claim—takings—is not ripe because the August
  4   2006 Letter is not a final action; (2) O’Neil’s second claim—right to just
  5   compensation—is barred by a two-year statute of limitations; and (3) also as to his
  6   second claim, O’Neil fails to allege that the August 2006 Letter caused any
  7   deprivation of use of his property. (See SB Mot.) O’Neil opposes each argument.
  8   (See Opp’n to SB Mot. 1, ECF No. 28.)
  9   A.    Ripeness of Takings Claim
 10         The Fifth Amendment of the Constitution states that “property [shall not] be
 11   taken for public use, without just compensation.” U.S. Const. amend. V. “[W]hile
 12   property may be regulated to a certain extent, if regulation goes too far it will be
 13   recognized as a taking.” Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 415 (1922).
 14         Regulatory takings claims are perfected when “the government entity charged
 15   with implementing the regulations has reached a final decision regarding the
 16   application of the regulations to the property at issue.” Carson Harbor Vill., Ltd. v.
 17   City of Carson, 353 F.3d 824, 826 (9th Cir. 2004) (quoting Williamson Cty. Reg’l
 18   Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172, 186 (1985)
 19   overruled by Knick v. Twp. of Scott, 139 S. Ct. 2162, 2179 (2019) (overruling the
 20   second prong of the test described in Williamson and quoted in Carson)); Sullivan
 21   Equity Partners, LLC v. City of L.A, No. 2:16-CV-07148-CAS-AGRx, 2020 WL
 22   1163945, at *4 (C.D. Cal. Jan. 22, 2020).        Plaintiff must demonstrate that the
 23   regulating body made a “final and authoritative determination of the type and intensity
 24   of development legally permitted on the subject property.” Kinzli v. City of Santa
 25   Cruz, 818 F.2d 1449, 1453 (9th Cir. 1987). A claim is ripe only after the regulating
 26   body has made a final decision because “among the factors of particular significance
 27   in the inquiry are the economic impact of the challenged action and the extent to
 28   which it interferes with reasonable investment-backed expectations,” which cannot be




                                                 7
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 8 of 17 Page ID #:218




  1   determined until the court can determine the extent of the regulatory taking.
  2   Williamson, 473 U.S. at 191 (citing Penn Cent. Transp. Co. v. City of New York, 438
  3   U.S. 104, 124 (1978)).
  4         In 2019, the Supreme Court addresses the issue of ripeness and affirmed its
  5   analysis in Williamson regarding the finality requirement. Knick, 139 S. Ct. at 2169
  6   (“Knick does not question the validity of this finality requirement, which is not at
  7   issue here.”) In Williamson, the Supreme Court discussed the requirements for final
  8   determination and held that, because respondent failed to apply for variances despite
  9   the Commission’s regulations to do so the Commission’s disapproval of the request
 10   was not a final decision. Williamson, 473 U.S. at 190. The linchpin of the Court’s
 11   decision was that the Commission never opined on whether a variance would be
 12   granted. Id.
 13         Respondent would not be required to appeal the Commission’s rejection
            of the preliminary plat to the Board of Zoning Appeals, because the
 14
            Board was empowered, at most, to review that rejection, not to
 15         participate in the Commission’s decisionmaking. . . . In contrast, resort to
 16
            the procedure for obtaining variances would result in a conclusive
            determination by the Commission whether it would allow respondent to
 17         develop the subdivision in the manner respondent proposed.
 18   Id. at 193. Thus, for the decision to be final, plaintiffs need not exhaust all state or
 19   county-based review of the decision, but must receive a negative determination on the
 20   required variances. Id.; see also Hacienda Valley Mobile Estates v. City of Morgan
 21   Hill, 353 F.3d 651, 657 (9th Cir. 2003) (“In Williamson the Supreme Court made it
 22   clear that resort beyond the ‘initial decision-maker’ is not necessary to fulfill the final
 23   decision prong of the ripeness analysis.”)
 24         Takings claim may be ripe under the Ninth Circuit’s “futility exception” where
 25   at least one meaningful application has been made. Kinzli, 818 F.2d at 1454–55.
 26   “Under this exception, the resubmission of a development plan or the application for a
 27   variance from prohibitive regulations may be excused if those actions would be idle or
 28   futile.” Del Monte Dunes at Monterey, Ltd. v. City of Monterey, 920 F.2d 1496, 1501




                                                   8
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 9 of 17 Page ID #:219




  1   (9th Cir. 1990). “Before claiming the exception, the landowner must submit at least
  2   one development proposal and one application for a variance if meaningful
  3   application and submission can be made.” Id. The Ninth Circuit outlines several
  4   instances in which the futility exception applies, including the potential futility of
  5   requiring resubmission of a development application after prior submissions have
  6   been rejected by the local government. Id. at 1501–02, 1506 (citing Am. Sav. & Loan
  7   Ass’n. v. Cty. of Marin, 653 F.2d 364, 371 (9th Cir. 1981). Or if “further pursuit of
  8   permission to develop would cause such excessive delay that the property would lose
  9   its beneficial use.” Id. at 1501 (citing Kinzli, 818 F.2d at 1454).
 10         Here, SB moves to dismiss O’Neil’s first claim for lack of finality.        (SB
 11   Mot. 11–20.) In April 2006, O’Neil submitted a CDP application to demolish and
 12   rebuild his home; however, he failed to submit a RZN and GPA, even after SB sent
 13   correspondence in May identifying these deficiencies. (FAC ¶ 31; SB Mot. 14.) In
 14   August, SB sent him a letter informing him that it would close the case. (FAC ¶ 32.)
 15   SB asserts that the August 2006 Letter was not a final determination because O’Neil
 16   never submitted the required GPA and RZN.             (Mot. 12–17.)   However, O’Neil
 17   contends that the August 2006 Letter was a final determination or, alternatively, that
 18   reapplying with such documents would have been futile. (Opp’n to SB Mot. 11–13.)
 19   The Court agrees.
 20         SB is correct that the August 2006 Letter denied the “coastal development
 21   permit application [a]s incomplete [as it] cannot be processed without a concurrent
 22   rezoning and Comprehensive Plan land use designation amendment.” (August 2006
 23   Letter.) However, in the letter, the Deputy Director “determined that [the land use
 24   designation and policies] were clearly intended and not the result of a mapping error.
 25   Therefore, [he] cannot support a land use designation or zoning change for this
 26   parcel.” (August 2006 Letter.) The Parties agree that O’Neil had not submitted a
 27   RZN or GPA request in conjunction with his CDP application. Yet, the Commission
 28   passed judgment on any future such variance request.




                                                   9
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 10 of 17 Page ID #:220




  1          The Court finds the facts in the instant matter distinct from those in Williamson.
  2   Although the landowner in Williamson similarly failed to request the necessary
  3   variances, there the Supreme Court held that the denial of the permit was not a final
  4   determination because had the plaintiff followed the procedures for obtaining a
  5   variance, that procedure would have resulted in a conclusive determination.
  6   Williamson, 473 U.S. at 193. Here, in contrast, the Commission appears to have made
  7   a conclusive decision despite O’Neil’s failure to request one. As the letter clearly
  8   indicates the Commission’s intent not to permit any variance, and therefore deny
  9   O’Neil’s CDP application, the Court can determine the extent of the regulatory taking,
 10   keeping with the policy behind the ripeness requirement. See Williamson, 473 U.S. at
 11   186. Accordingly, the Court finds the August 2006 Letter to be a final decision.
 12          SB argues that the August 2006 Letter was drafted by a staff member whose
 13   opinion is not binding on the Board, which is the ultimate decision-maker on RZN and
 14   GPA variances.3 (Reply in Supp. of SB Mot. 8, ECF No. 31; SB Coastal Zoning
 15   Ordinance 14.) However, a Deputy Director in the Development Review Division of
 16   the Planning and Development Commission drafted the letter and authoritatively
 17   stated that he “has determined” that the REC designation was not a result of mapping
 18   error and that he “cannot support a land use designation or zoning change for [the
 19   Subject Property].” (August 2006 Letter.) As courts have held that landowners need
 20   not exhaust all local and state appeals, the Court finds that the August 2006 Letter
 21   suffices as a final determination. Williamson, 473 U.S. at 193.
 22          Furthermore, even if the August 2006 Letter is not a final decision, the Court
 23   finds that the futility exception applies in this situation.             O’Neil submitted the
 24   requisite development proposal, which amounts to a meaningful application even
 25
      3
        The SB Coastal Zoning Ordinance indicates which body has authority for land use and zoning
 26   decisions, the Director, Zoning Administrator, Planning Commission, or the Board. (See SB Coastal
 27   Zoning Ordinance.) The ordinance elaborates that “[i]f the Board is the decision-maker for a project
      due to a companion discretionary application (e.g., Coastal Land Use Plan amendment, Ordinance
 28   amendment, Rezone) the Commission shall make an advisory recommendation to the Board on each
      application.” (SB Req. for Judicial Notice Ex. 2 (“SB Coastal Zoning Ordinance”), ECF No. 22-2.)



                                                      10
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 11 of 17 Page ID #:221




  1   without the variance requests because the August 2006 Letter clearly demonstrates
  2   that such a variance would have been denied. See Del Monte, 920 F.2d at 1501. The
  3   Commission’s denial of the variances in 2008 is further evidence of futility. (FAC
  4   ¶¶ 35–39.) Additionally, requiring O’Neil to pass through multiple levels of review
  5   before receiving a verdict from the Board in order to gain a final determination would
  6   “cause such excessive delay that the property would lose its beneficial use.” Del
  7   Monte, 920 F.2d at 1501. Certainly, such is the case here where, despite the August
  8   2006 Letter, O’Neil diligently persisted through SB’s system only to receive a positive
  9   decision by the Board in 2018, which was subsequently negated by even further
 10   proceedings. (See FAC ¶¶ 35–53.) From the allegations in the FAC and the judicially
 11   noticed materials, the Court determines that O’Neil’s takings claim is ripe for
 12   adjudication. Accordingly, the Court DENIES SB’s Motion on this basis.
 13   B.    Statute of Limitations of Right to Just Compensation Claim
 14         SB asserts that O’Neil’s second claim—right to just compensation—is barred
 15   by a two-year statute of limitations. (SB Mot. 20–24.) Parties agree that a two-year
 16   statute of limitations applies.   (SB Mot. 20; Opp’n to SB Mot. 6.)            See Action
 17   Apartment Ass’n, Inc. v. Santa Monica Rent Control Bd., 509 F.3d 1020, 1026 (9th
 18   Cir. 2007) (“[C]laims brought under § 1983 borrow the forum state’s statute of
 19   limitations for personal injury claims, . . . and in California, that limitations period is
 20   two years.”) A claim under § 1983 accrues when the government takes property
 21   without just compensation. See Knick, 139 S. Ct. at 2168. Here, O’Neil alleges that
 22   he has been deprived of use and enjoyment of the Subject Property since 2006. (FAC
 23   ¶ 32; Opp’n to SB Mot. 7.) Accordingly, absent some form of tolling, the statute of
 24   limitations expired in 2008.
 25         O’Neil asserts that the Court should equitably toll the statute of limitations, or,
 26   alternatively, apply the continuing violation doctrine. (Opp’n to SB Mot. 7–11.) The
 27   Court now considers these arguments.
 28




                                                  11
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 12 of 17 Page ID #:222




  1          A party is “entitled to equitable tolling only if he shows (1) that he has been
  2   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in
  3   his way and prevented timely filing.”4 Holland v. Fla., 560 U.S. 631, 649 (2010)
  4   (applying equitable tolling to a § 1983 claim) (internal quotation marks omitted);
  5   Huseman v. Icicle Seafoods, Inc., 471 F.3d 1116, 1120 (9th Cir. 2006) (“Equitable
  6   tolling focuses on whether there was excusable delay by the plaintiff.” (internal
  7   quotation marks omitted)). “Generally, a litigant seeking equitable tolling bears the
  8   burden of establishing two elements.” Pace v. DiGuglielmo, 544 U.S. 408, 418
  9   (2005). And, both elements must be satisfied. Menominee, 136 S. Ct. at 756.
 10          Furthermore, “the absence of prejudice is “a factor to be considered in
 11   determining whether the doctrine of equitable tolling should apply once a factor that
 12   might justify such tolling is identified.”            Menominee, 136 S. Ct. at 757 n.5.
 13   Ultimately, the court has discretion to determine whether equity requires extending a
 14   limitations period.      Smith-Haynie v. D.C., 155 F.3d 575, 579 (D.C. Cir. 1998)
 15   (“[E]quitable tolling and estoppel, which ask whether equity requires extending a
 16   limitations period, are for the judge to apply, using her discretion, regardless of the
 17   presence of a factual dispute.”)
 18          First, O’Neil alleges that he has diligently pursued his rights by applying for
 19   permits in 2008 and again in 2012. (FAC ¶¶ 31–37.) He continued the state-based
 20   process to exhaustion. (FAC ¶¶ 31–53.) SB concedes that O’Neil pursued these
 21   county applications but asserts that he failed to diligently pursue a takings claim based
 22   on the August 2006 Letter. (SB Mot. 24.) However, until 2019, the Supreme Court
 23   rule of law established that a plaintiff seeking a federal takings claim must first seek
 24   “compensation through the procedures the State had provided.” Knick, 139 S. Ct. at
 25
 26   4
        The Supreme Court took up the issue of equitable tolling again in Menominee Indian Tribe of
 27   Wisconsin v. United States, 136 S. Ct. 750, 756 (2016). The Supreme Court mentioned in dicta that
      it has never held that the Holland test applies outside the habeas context. Id. at 756 n.2.
 28   Nevertheless, the Supreme Court did not determine that a stricter test applies in a nonhabeas case.
      Id. Accordingly, the Court applies the equitable tolling test in Holland.



                                                      12
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 13 of 17 Page ID #:223




  1   2169 (internal quotation marks omitted). Thus, by following SB’s procedures, O’Neil
  2   was diligently pursuing both his administrative remedies and the federal takings
  3   claims.
  4         Second, O’Neil alleges that SB’s “‘affirmative misrepresentation’ and
  5   ‘stonewalling’ prevented him from appreciating the claim that arose in 2006” and
  6   therefore, gave rise to the extraordinary circumstance warranting equitable tolling.
  7   (Opp’n to SB Mot. 8–9.) In 1988, 1997, and 2007, representatives of SB allegedly
  8   made assertions that O’Neil’s property was mistakenly designated and unfit for
  9   recreation use.   (FAC ¶¶ 25, 28, 34; Opp’n to SB Mot. 8–9.)            After the 2007
 10   representation, O’Neil again pursued recourse through the local process, but SB
 11   allegedly “inexcusably dragged its feet.” (Opp’n to SB Mot. 9.) SB asserts that
 12   O’Neil’s allegations fail to establish an extraordinary circumstance. (Reply in Supp.
 13   of SB Mot. 11–12.) An extraordinary circumstance is an “external obstacle” to timely
 14   filing, one beyond the litigant’s control. Menominee, 136 S. Ct. at 756. Though
 15   O’Neil cites and discusses the standard for equitable estoppel rather than equitable
 16   tolling, the circumstances he describes are beyond his control and constitute an
 17   external obstacle.     Unlike the Ninth Circuit examples of non-extraordinary
 18   circumstances—“[l]ow literacy levels, lack of legal knowledge, and need for some
 19   assistance to prepare a habeas petition”—O’Neil persisted to exhaust his state and
 20   local recourse in part due to SB’s continued and inconsistent representations that the
 21   REC zoning was an error. Baker v. Cal. Dep’t of Corr., 484 F. App’x 130, 131 (9th
 22   Cir. 2012). These representations were in fact the cause of the untimeliness. Roy v.
 23   Lampert, 465 F.3d 964, 969 (9th Cir. 2006) (“These extraordinary circumstances must
 24   be the cause of [the] untimeliness.” (internal quotation marks omitted).)
 25         The Court further considers the “absence of prejudice.” Menominee, 136 S. Ct.
 26   at 757 n.5. Though SB asserts that tolling would cause it prejudice because evidence
 27   and witnesses are not available thirteen years later, SB, and O’Neil for that matter,
 28   include extensive documentation in the requests for judicial notice. (Reply in Supp. of




                                                 13
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 14 of 17 Page ID #:224




  1   SB Mot. 13; see SB Req. for Judicial Notice; Pl.’s Req. for Judicial Notice.) It
  2   appears that, upon sufficient discovery, parties will gather most if not all relevant
  3   documentation and correspondence related to this claim. SB also asserts that it had no
  4   notice of this claim, yet O’Neil has been battling various arms of the county from
  5   before the August 2006 Letter to as recently as May 21, 2018. (Reply in Supp. of SB
  6   Mot. 13; FAC ¶ 46.) Given the extensive history between SB and O’Neil and the
  7   alleged statements from SB’s representatives, the Court finds in its discretion that “a
  8   plausible factual basis” exists to equitably toll O’Neil’s claim. Estate of Amaro v. City
  9   of Oakland, 653 F.3d 808, 813 (9th Cir. 2011); Smith-Haynie, 155 F.3d at 579.
 10   Accordingly, the Court DENIES SB’s motion on this basis.
 11   C.    Failure to Allege Deprivation of Use for Right to Just Compensation Claim
 12         SB also asserts that, as to his second claim, O’Neil fails to allege that the
 13   August 2006 Letter caused any deprivation of use of the Subject Property. (SB
 14   Mot. 24–25.) Specifically, SB asserts that after the August 2006 Letter, O’Neil was
 15   left in the same position as before. (SB Mot. 25.) SB is correct that the state of
 16   O’Neil’s ownership in the Subject Property was the same before and after the August
 17   2006 Letter; however, O’Neil alleges that he purchased the Subject Property after
 18   representatives of SB assured him on numerous occasions that the Subject Property
 19   was “inadvertently” or “mistakenly” zoned as REC. (FAC ¶¶ 25, 28, 34.) O’Neil
 20   purchased the Subject Property based on its long history of residential use, and the
 21   cottage he planned to remodel for his retirement. By denying O’Neil the opportunity
 22   to rebuild or remodel on the Subject Property, the August 2006 Letter serves as the
 23   regulatory government action that interfered with O’Neil’s investment-backed
 24   expectation. Penn Cent., 438 U.S. at 124. Thus, O’Neil sufficiently alleges that the
 25   August 2006 Letter did in fact cause a deprivation of use.
 26         Construing the allegations in the light most favorable to O’Neil, the Court finds
 27   that O’Neil has plausibly alleged a harm from the August 2006 Letter. See Lee, 250
 28   F.3d at 679. Accordingly, the Court DENIES SB’s Motion on this basis.




                                                 14
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 15 of 17 Page ID #:225




  1            For the reasons discussed above, SB’s Motion is DENIED in its entirety.
  2                               VI. CCC’S MOTION TO DISMISS
  3            Next, the Court addresses the merits of CCC’s Motion. CCC argues that, under
  4   the Eleventh Amendment, this Court has no jurisdiction over it. (See CCC Mot. 1.)
  5            The Eleventh Amendment bars federal suits against a state by its own citizens.
  6   Edelman v. Jordan, 415 U.S. 651, 662–63 (1974) (collecting cases). The Eleventh
  7   Amendment immunizes State agencies from damages liability that would be paid from
  8   public funds in the state treasury. Id. at 665. Here, both the CCC and O’Neil agree
  9   that a commission of the state acting in its capacity as a state regulator would certainly
 10   enjoy the benefits of the Eleventh Amendment under the proper circumstances. (CCC
 11   Mot. 8; FAC ¶ 7.) However, O’Neil argues that an exception permits him to sue the
 12   CCC here.
 13            The Supreme Court has recognized two exceptions to the application of the
 14   Eleventh Amendment. Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense
 15   Bd., 527 U.S. 666, 670 (1999). “First, Congress may authorize such a suit in the
 16   exercise of its power to enforce the Fourteenth Amendment—an Amendment enacted
 17   after the Eleventh Amendment and specifically designed to alter the federal-state
 18   balance. Second, a State may waive its sovereign immunity by consenting to suit.” Id.
 19   (citation omitted). Here, O’Neil alleges claims based on an unconstitutional taking,
 20   none of which relate to the Fourteenth Amendment and to none of which the State of
 21   California has consented.      (See FAC ¶¶ 55–74.)      Accordingly, neither exception
 22   applies in this instance.
 23            O’Neil argues the Court should extend Knick to “remove the state-litigation
 24   requirement in all circumstances.” (Opp’n to CCC Mot. 7, ECF No. 27.) As
 25   previously discussed, in Knick, the Supreme Court abrogated in part its prior decision,
 26   Williamson, and held that a takings claim is ripe when the taking occurs, and a
 27   claimant need not exhaust all state remedies prior to filing a takings claim in federal
 28   court.    Knick, 139 S. Ct. at 2169.     Knick did not address Eleventh Amendment




                                                  15
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 16 of 17 Page ID #:226




  1   immunity. Thus, as CCC argues, Knick did not conceive of an additional exception to
  2   the Eleventh Amendment immunity. (CCC Mot. 9–10.) Although the Ninth Circuit
  3   has not addressed this specific issue, the Tenth and Fifth Circuits found the defendant-
  4   States to be entitled to Eleventh Amendment immunity. See Williams v. Utah Dep’t of
  5   Corr., 928 F.3d 1209, 1212 (10th Cir. 2019) (“[W]e consider whether the UDOC
  6   Defendants are entitled to Eleventh Amendment immunity and conclude that they
  7   are.”); Bay Point Props., Inc. v. Miss. Transp. Comm’n, 937 F.3d 454, 457 (5th Cir.
  8   2019) (quoting Williams). The Court agrees that Knick did not address sovereign
  9   immunity and thus, provides no basis for allowing O’Neil to circumvent the bar
 10         Alternatively, to the extent O’Neil argues that the Ex parte Young exception
 11   applies, the Court addresses its applicability. Per Ex parte Young, claims can proceed
 12   despite the Eleventh Amendment, where a plaintiff seeks prospective injunctive relief.
 13   209 U.S. 123, 156–57 (1908). Thus, under this exception, the federal takings actions
 14   must seek prospective relief.” Seven Up Pete Venture v. Schweitzer, 523 F.3d 948, 956
 15   (9th Cir. 2008). However, as in Seven Up Pete Venture, the Court cannot characterize
 16   O’Neil’s relief request as prospective as he seeks just compensation, or damages, for
 17   the prior allegedly unconstitutional taking. 523 F.3d at 956; see City of Monterey v.
 18   Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 710–11 (1999) (“[J]ust
 19   compensation is, like ordinary money damages, a compensatory remedy . . . [and
 20   therefore] legal relief.”). Accordingly, this exception too is inapplicable.
 21         As O’Neil files suit against CCC, a state agency, without its consent in federal
 22   court, the CCC is within its right to raise Eleventh Amendment immunity.
 23   Accordingly, the Court GRANTS CCC’s motion.
 24
 25
 26
 27
 28




                                                  16
Case 2:19-cv-07749-ODW-AFM Document 33 Filed 05/18/20 Page 17 of 17 Page ID #:227




  1                         VII.   CONCLUSION
  2        For the foregoing reasons, the Court DENIES SB’s Motion (ECF No. 21), and
  3   GRANTS CCC’s Motion (ECF No. 25) and DISMISSES CCC with prejudice.
  4
  5        IT IS SO ORDERED.
  6
  7        May 18, 2020
  8
  9                            ____________________________________
 10                                     OTIS D. WRIGHT, II
                                UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                           17
